     Case 2:19-cv-01243-MCE-CKD Document 41 Filed 01/07/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ALEXSEY PREDYBAYLO,                               No. 2:19-cv-01243 MCE CKD
12                       Plaintiff,
13           v.                                         ORDER
14    SACRAMENTO COUNTY, et al.,
15                       Defendants.
16

17          Presently before the Court is Plaintiff’s Objections (ECF No. 34) to the order of the

18   magistrate judge (ECF No. 33) denying Plaintiff’s request to lift a protective order precluding him

19   from taking the deposition of Sacramento County Sheriff Scott Jones. The Court construes these

20   Objections as a Request for Reconsideration. Pursuant to E.D. Local Rule 303(f), a magistrate

21   judge’s orders shall be upheld unless “clearly erroneous or contrary to law.” Id. Having

22   reviewed the entire file, the Court concludes that the magistrate judge’s ruling was neither.

23   Accordingly, Plaintiff’s Request for Reconsideration is DENIED.

24          IT IS SO ORDERED.

25   Dated: January 7, 2021

26
                                              _______________________________________
27                                            MORRISON C. ENGLAND, JR.
                                              UNITED STATES DISTRICT JUDGE
28
                                                       1
